                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
     AD HOC COMMITTEE OF HOLDERS OF
      TRADE CLAIMS,                                               20-CV-01493-HSG
                                                         &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),       APPLICATION FOR
                                                        ADMISSION OF
             v.
                                                         ATTORNEY PRO HAC VICE;
      JASON P. WELLS, et al.,                           ORDER
                                                        (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, Michael S. Stamer                     , an active member in good standing of the bar of
 
      1HZ<RUN                     , hereby respectfully  apply for admission to practice pro hac vice in the
                                                    Ad Hoc Committee of Senior Unsecured Noteholders of
   Northern District of California representing: Pacific Gas and Electric Company                     in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                      Ashley Vinson Crawford                   an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
    Michael S. Stamer                                     Ashley Vinson Crawford
      One Bryant Park                                       580 California Street, Suite 1500
      New York, New York 10036                              San Francisco, CA 94104

       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
    212-872-1000                                          415-765-9500
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    mstamer@akingump.com                                  avcrawford@akingump.com
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is: 2335800      .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.
                                                               Michael S. Stamer
      Dated: 3/4/2020
                                                                                APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of Michael S. Stamer                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                               p y
     designated in the application will constitute notice to the party.

   Dated: 3/6/2020
                                                                UNITED
                                                                     D STATES
                                                                       STATES DISTRICT JUDGE Oc
                                                                                             October
                                                                                              cttoobbeer 2012
                                                                                                         20

     PRO HAC VICE APPLICATION & ORDER
